Citation Nr: 0929258	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1959 to 
October 1979.  

This matter comes before the Board of Veterans' Appeal 
(Board) from a March 2006 rating decision, which denied 
service connection for right ear hearing loss and tinnitus 
and also denied an increased rating for left ear hearing 
loss.  The Veteran timely appealed those issues.  

In November 2008, the Board granted service connection for 
tinnitus and for right ear hearing loss.  In the Remand 
portion of the Board's decision, the Board noted that the 
evaluation of hearing loss is dependent on whether or not one 
or both ears have been service connected for hearing loss per 
38 C.F.R. § 4.85 (2008).  As the Board had granted service 
connection for the right ear hearing loss, the Board 
determined that the RO should implement this grant by 
assigning an initial rating and effective date.  Since this 
assignment might have altered the manner in which the pending 
left ear hearing loss claim was evaluated, that issue was 
deferred.  The matter of service connection for tinnitus was 
resolved.  

Thereafter, in a December 2008 rating decision, the grant of 
service connection for right ear hearing loss was 
implemented.  The RO considered the rating for bilateral 
hearing loss, as this disability is rated on a bilateral 
basis, and determined that a non-compensable rating was 
warranted.  Since the Veteran had a pending claim for an 
increased rating for left ear hearing loss, his appeal 
continues as to the matter of an increased rating.  Since 
both ears are rated together, the issue has been 
recharacterized as entitlement to a compensable rating for 
bilateral hearing loss.  


FINDING OF FACT

At worse, the Veteran has Level I hearing in the right ear 
and Level III hearing in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in November 2005.  Subsequent VCAA 
letters were sent in March 2006, May 2008, and January 2009.  
Cumulatively, these VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, a letter complying with Vazquez-Flores was sent 
in May 2008.  The Board notes, incidentally, that additional 
notice is required under section 5103(a) for claims for 
increased ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
46 (2008).  However, as the Court clearly noted in Vazquez, 
the additional notice requirements apply only to claims for 
increased compensation.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the issue of the evaluation for left ear 
hearing loss is an increased rating issue while the issue of 
right ear hearing loss is an initial rating issue.  
Nevertheless, the November 2005 notice satisfied the Dingess 
requirements for the right ear hearing loss and the Vazquez-
Flores letter satisfied the requirements for left ear hearing 
loss.  In addition, the Vazquez-Flores letter provided 
additional notice with regard to rating the left ear which 
was subsequently also addressed in the January 2009 letter.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected bilateral hearing loss 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by the 
record.  The Veteran has been afforded several examinations 
which included evaluation of the Hertz levels and the history 
of his hearing loss.  One examination was unreliable 
(February 2009), but he was afforded another subsequent 
examination due to the deficits in that examination.  Thus, 
the examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The VCAA notices furnished the 
necessary additional notification to the claimant with regard 
to his claim.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The March 2006 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In this case, the RO assigned the grant of service connection 
for right ear hearing loss retroactive to November 1979, the 
effective date of service connection for left ear hearing 
loss.  As such, the hearing loss of each ear is being rated 
as a bilateral condition from that time forward.  Due to the 
assignment of this effective date of November 1979, the Board 
will consider the relevant evidence from the effective date 
of service connection for the purpose of a thorough review of 
the record per Schafrath.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he has difficulty hearing.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report having decreased hearing.  
He is also credible in those statements.  However, he is not 
competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise which he does not possess.  

Turning to the medical evidence, the Veteran was afforded a 
VA examination in December 1979.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

20
10
N/A
15
LEFT

30
20
N/A
20

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  The puretone threshold average in the 
right ear was 15.  The puretone threshold average in the left 
ear was 23.  The examiner stated that the Veteran had mild 
conducive hearing loss, bilaterally, worse in the left ear.  

In November 2002, the Veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
20
20
25
LEFT

50
45
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The puretone threshold average in the 
right ear was 25.  The puretone threshold average in the left 
ear was 48.  The examiner stated that the Veteran had mild 
conducive hearing loss in the right ear from 500 to 1500 
Hertz with hearing within normal limits and conducive 
overlays from 2000 to 4000 Hertz, and normal word 
recognition.  In the left ear, the Veteran had a moderate 
mixed hearing loss from 500 to 4000 Hertz with a normal word 
recognition.  

In 2004, the Veteran was seen on an outpatient basis by VA 
for mixed bilateral hearing loss and he was provided hearing 
aids.  

In December 2005, the Veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
30
30
LEFT

50
40
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The puretone threshold average in the 
right ear was 30.  The puretone threshold average in the left 
ear was 47.5.  The examiner stated that the Veteran had mild 
hearing loss on the right and mild to moderate hearing loss 
on the left.  

January 2008 audiological testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
30
35
40
LEFT

55
55
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  The 
puretone threshold average in the right ear was 36.50.  The 
puretone threshold average in the left ear was 57.50.  

The Veteran submitted to a February 2009 VA audiological 
evaluation wherein his pure tone thresholds showed some 
degree of bilateral hearing loss.  However, the examiner 
noted that the results were unreliable because the Veteran 
showed much difficulty responding at or near threshold for 
pure tone and speech stimuli.  The examiner did not provide 
an opinion as to the severity of the Veteran's hearing loss 
although he did note the impact that his disability had on 
his daily life.  The examiner strongly recommended a retest.  

The Veteran's hearing was retested during an April 2009 VA 
audiological evaluation where his pure tone thresholds, in 
decibels, were:  




HERTZ




1000
2000
3000
4000
RIGHT

35
20
45
55
LEFT

45
45
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
puretone threshold average in the right ear was 38.75.  The 
puretone threshold average in the left ear was 56.25.  

Under the rating criteria, the December 1979 examination 
results constitute Level I hearing on the right and left.  
When combined, the result is a non-compensable or 0 percent 
disability evaluation.  

Under the rating criteria, the November 2002 examination 
results constitute Level I hearing on the right and left.  
When combined, the result is a non-compensable or 0 percent 
disability evaluation.  

Under the rating criteria, the December 2005 examination 
results constitute Level I hearing on the right and left.  
When combined, the result is a non-compensable or 0 percent 
disability evaluation.  

Under the rating criteria, the January 2008 examination 
results constitute Level I hearing on the right and Level III 
hearing on the left.  When combined, the result is a non-
compensable or 0 percent disability evaluation.  

Under the rating criteria, the April 2009 examination results 
constitute Level I hearing on the right and Level II hearing 
on the left.  When combined, the result is a non-compensable 
or 0 percent disability evaluation.  

Thus, all audiometric testing resulted in a non-compensable 
rating for bilateral hearing loss.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more on any of the tests.  The Board 
further finds that 38 C.F.R. § 4.86(b) is not for application 
as the puretone threshold is not 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, on any of the 
examinations.

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating, as 
noted.  This objective evidence is more persuasive with 
regard to the level of disability under the Rating Schedule 
as it specifically pertains to that rating criteria.  

The Board finds that VA's method of conducting hearing 
examinations was adequate.  In Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007), the Court addressed VA's policy of 
conducting all audiometry testing of hearing-loss claimants 
in a sound-controlled room and whether that practice is 
valid.  The Court noted that the appellant offered no expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  The 
Court also noted that appellant did not offer any expert 
medical evidence demonstrating that an alternative testing 
method exists and that this method is in use by the general 
medical community.  The Court instead found that the 
appellant simply offered his own unsubstantiated lay opinion 
as to the impropriety of testing in a sound-controlled room, 
and that VA's policy of conducting examinations in a sound-
controlled room cannot be invalidated on this basis.  

Further, the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  A review of the examination reports shows that 
the Veteran's hearing loss did not have any significant 
effects on his work and he indicated that with regard to his 
greatest hearing difficulties, his problems revolved around 
his tinnitus.  Thus, there are adequate considerations in the 
medical examinations of the functional effects of the 
Veteran's hearing loss.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
results of record.  See Lendenmann.  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating 
schedule for hearing loss disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  It 
was noted that there were no significant effects on his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.  


____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


